  Case 17-06125         Doc 41     Filed 04/03/19 Entered 04/03/19 07:20:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06125
         DAVID MICHAEL LUTZOW
         NICOLE ANN LUTZOW
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 05/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-06125        Doc 41        Filed 04/03/19 Entered 04/03/19 07:20:51                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $16,328.00
       Less amount refunded to debtor                           $2,590.99

NET RECEIPTS:                                                                                    $13,737.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $624.04
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,624.04

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ASSOCIATED PATHOLOGY CONSULT      Unsecured         200.00           NA              NA            0.00       0.00
AT&T                              Unsecured         410.00           NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured      1,132.00       1,131.73        1,131.73        271.68        0.00
ATHLETICO PHYSICAL THERAPY        Unsecured         200.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured      8,593.00       8,593.11        8,593.11      2,138.60        0.00
CAPITAL ONE BANK USA              Unsecured         235.00           NA              NA            0.00       0.00
CARMAX AUTO FINANCE               Unsecured      2,500.00            NA              NA            0.00       0.00
CHASE BANK                        Unsecured      1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,800.00       3,734.00        3,734.00        929.30        0.00
CLINICAL ASSOCIATES               Unsecured         200.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         200.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         700.00      1,542.43        1,542.43        370.27        0.00
COMPLETE MEDICAL CARE SC          Unsecured         700.00           NA              NA            0.00       0.00
COOK COUNTY                       Priority          250.00           NA              NA            0.00       0.00
CORTRUST BANK                     Unsecured         400.00           NA              NA            0.00       0.00
CREDIT ONE BANK                   Unsecured      2,300.00            NA              NA            0.00       0.00
DR CHARLES SODERQUEST DDS         Unsecured         500.00           NA              NA            0.00       0.00
DR EDWARD WALSH                   Unsecured         100.00           NA              NA            0.00       0.00
DR STANLEY TOMCZYK                Unsecured      2,000.00            NA              NA            0.00       0.00
ELMHURST EMERGENCY MED SERV       Unsecured         600.00           NA              NA            0.00       0.00
ELMHURST MEMORIAL HOSPITAL        Unsecured         350.00           NA              NA            0.00       0.00
ELMHURST RADIOLOGISTS             Unsecured         250.00           NA              NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         500.00           NA              NA            0.00       0.00
GRAND DENTAL ASSOC                Unsecured         400.00           NA              NA            0.00       0.00
H&R BLOCK BANK                    Unsecured         350.00        312.50          312.50          75.01       0.00
IL DEPT OF REVENUE                Secured           731.00           NA           731.00        731.00      31.04
INTERNAL REVENUE SERVICE          Priority       4,800.00           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured         750.00           NA              NA            0.00       0.00
LABSOURCE                         Unsecured      2,800.00            NA              NA            0.00       0.00
LEYDEN FIRE PROTECTION DISTRICT   Unsecured         800.00           NA              NA            0.00       0.00
LOYOLA UNIVERSITY HEALTH SYS      Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-06125        Doc 41     Filed 04/03/19 Entered 04/03/19 07:20:51                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                             Class    Scheduled      Asserted      Allowed        Paid         Paid
LOYOLA UNIVERSITY MEDICAL CTR Unsecured      3,300.00            NA           NA            0.00       0.00
LVNV FUNDING                  Unsecured         900.00      1,882.40     1,882.40        468.48        0.00
M3FINANCIAL SERVICES          Unsecured         105.00           NA           NA            0.00       0.00
M3FINANCIAL SERVICES          Unsecured         105.00           NA           NA            0.00       0.00
M3FINANCIAL SERVICES          Unsecured         234.00           NA           NA            0.00       0.00
MBB                           Unsecured         652.00           NA           NA            0.00       0.00
MEDICAL BUSINESS BUREAU       Unsecured         650.00           NA           NA            0.00       0.00
MELVIN J KAPLAN               Unsecured      4,500.00            NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured          55.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured          55.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured          55.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured          78.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured          85.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured         119.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured         170.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured         205.00           NA           NA            0.00       0.00
MOBILE ANESTHESIOLOGISTS      Unsecured         800.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT & CO        Unsecured          85.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT & CO        Unsecured          85.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT & CO        Unsecured         141.00           NA           NA            0.00       0.00
NATIONWIDE CREDIT & CO        Unsecured         176.00           NA           NA            0.00       0.00
NICOR GAS                     Unsecured         600.00      1,597.10     1,597.10        383.40        0.00
NORTHWEST COLLECTORS          Unsecured         228.00           NA           NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured       2,400.00            NA           NA            0.00       0.00
PELLETTIERI & ASSOC           Unsecured         100.00           NA           NA            0.00       0.00
Prometheus Laboratories Inc   Unsecured         500.00           NA           NA            0.00       0.00
PS ILLINOIS TRUST             Unsecured      1,000.00            NA           NA            0.00       0.00
PUBLIC STORAGE                Unsecured         200.00           NA           NA            0.00       0.00
RIVER GROVE DENTAL            Unsecured         100.00           NA           NA            0.00       0.00
ROSA HAE S CHOI MD            Unsecured           0.00           NA           NA            0.00       0.00
SMART TUITION                 Unsecured         560.00           NA           NA            0.00       0.00
SOFT LANDING LABS LTD         Unsecured      5,000.00            NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured      3,200.00     11,132.20     11,132.20      2,770.52        0.00
STORTO & FIRM                 Unsecured      1,600.00            NA           NA            0.00       0.00
SUNSTAR DENTAL                Unsecured         500.00           NA           NA            0.00       0.00
Title Lenders dba USA Payday  Unsecured      3,593.00            NA           NA            0.00       0.00
TRITON COLLEGE                Unsecured      1,100.00            NA           NA            0.00       0.00
UHAUL                         Unsecured         100.00           NA           NA            0.00       0.00
USA PAYDAY LOAN               Unsecured            NA         823.95       823.95        197.79        0.00
VIKING COLLECTION SERVICE     Unsecured      1,100.00            NA           NA            0.00       0.00
VILLAGE OF ELMWOOD PARK       Unsecured         100.00        100.00       100.00           0.00       0.00
VILLAGE OF FRANKLIN PARK      Unsecured         200.00           NA           NA            0.00       0.00
VILLAGE OF MAYWOOD            Unsecured         250.00           NA           NA            0.00       0.00
VILLAGE OF MELROSE PARK       Unsecured         100.00           NA           NA            0.00       0.00
VILLAGE OF NORRIDGE           Unsecured          50.00           NA           NA            0.00       0.00
VILLAGE OF RIVER GROVE        Unsecured         200.00           NA           NA            0.00       0.00
VILLAGE OF SCHILLER PARK      Unsecured         200.00           NA           NA            0.00       0.00
WILLIAMSON & BROWN LLC        Unsecured            NA       1,489.31     1,489.31        357.52        0.00
ZZounds Music                 Unsecured            NA       1,617.80     1,617.80        388.36        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-06125         Doc 41      Filed 04/03/19 Entered 04/03/19 07:20:51                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $731.00            $731.00             $31.04
 TOTAL SECURED:                                             $731.00            $731.00             $31.04

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,956.53          $8,350.93              $0.00


Disbursements:

         Expenses of Administration                             $4,624.04
         Disbursements to Creditors                             $9,112.97

TOTAL DISBURSEMENTS :                                                                      $13,737.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
